                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF GEORGIA
                                 SAVANNAH DIVISION


UNITED STATES OF AMERICA,

        v.                                                      CASE NO.: 4:18-cr-262

HOSEA SCOTT,

                Defendant.


                                                ORDER

        This matter is before the Court on the Government’s “Ex Parte Giglio Disclosure,”

(doc. 70) 1 and “Supplement to Ex Parte Giglio Disclosure, Motion in Limine to Withhold

Disclosure of Certain Information and Motion for a Protective Order,” (doc. 74). Through these

pleadings, the Government has provided materials to the Court regarding an internal affairs
1
   This pleading was docketed as a Motion. The Clerk of Court is hereby directed to terminate that
Motion on the docket of this case. Additionally, this Order shall not be filed under seal. However, the
Court hereby ORDERS that the Government’s filings, (docs. 70, 74), and all attachments thereto remain
UNDER SEAL. The right of access to judicial records pursuant to common law is well-established. See
Nixon v. Warner Commc’ns, Inc., 435 U.S. 589, 597 (1978); see also Brown v. Advantage Eng’g, Inc.,
960 F.2d 1013, 1016 (11th Cir. 1992). This right extends to the inspection and the copying of court
records and documents. See Nixon, 435 U.S. at 597. The right to access, however, is not absolute. See
Globe Newspaper Co. v. Superior Court for Norfolk Cty., 457 U.S. 596, 598 (1982). When deciding
whether to grant a party’s motion to seal, the court is required to balance the historical presumption of
access against any significant interests raised by the party seeking to file under seal. See Chicago Tribune
Co. v. Bridgestone/Firestone, Inc., 263 F.3d 1304, 1311 (11th Cir. 2001); Newman v. Graddick, 696 F.2d
796, 803 (11th Cir. 1983). In balancing the interests, courts consider, among other things,
        whether allowing access would impair court functions or harm legitimate privacy
        interests, the degree of and likelihood of injury if made public, the reliability of the
        information, whether there will be an opportunity to respond to the information, whether
        the information concerns public officials or public concerns, and the availability of a less
        onerous alternative to sealing the documents.
Romero v. Drummond Co., Inc., 480 F.3d 1234, 1246 (11th Cir. 2005). Additionally, “[a] party’s privacy
or proprietary interest in information sometimes overcomes the interest of the public in accessing the
information.” Id. (citing Nixon, 435 U.S. at 598). Here, given the nature of the information in the
Government’s filings and attachments, filing those documents on the public docket would harm the
legitimate privacy interest of individuals involved in the internal affairs investigation and could impair the
investigation. Moreover, while the information does concern a police officer, it does not concern any
actions taken in his official position or other issues of public concern. All of these reasons support
maintaining the Government’s filings, (docs. 70, 74) under seal.
investigation of one of the officers involved in the apprehension and arrest of Defendant. The

Government contends that this trial may be fairly conducted without disclosure of the materials

to the Defendant and asks the Court to rule accordingly. The Court has conducted an extensive

in camera review of all of the material provided by the Government. As laid out below, the

Court does not find that any of these materials contain information that the Government is

required to disclose to the Defendant pursuant to Brady v. Maryland, 373 U.S. 83 (1963), and

Giglio v. United States, 405 U.S. 150 (1972).

       Therefore, the Court GRANTS the Government’s Motion in Limine to Withhold

Disclosure and DENIES AS MOOT the Government’s Motion for a Protective Order.

However, as laid out below, the Court has concerns regarding the timing and manner that these

issues were brought before the Court. Thus, the Court provides further instructions to the

prosecution team to ensure that it fulfills its obligations under Brady, Giglio, and their progeny.

                                         BACKGROUND

       In this matter, the Government charges that the Defendant, Hosea Scott, violated

18 U.S.C. 922(g)(1) on March 27, 2018 by possessing a firearm after having been convicted of a

felony offense. (Doc. 1.) The Government filed the Indictment in this case on November 8,

2018. (Id.) Defendant filed a Motion for Disclosure of Exculpatory Material as well as a Motion

for Release of Brady Materials and Supporting Brief on November 30, 2018. (Docs. 22, 23, 24.)

Through those Motions, Defendant requested all potentially exculpatory materials and all

materials that could potentially impeach governmental witnesses pursuant to Brady and Giglio.

(See, e.g., Doc. 22, p. 3.)    On December 21, 2018, the Government filed its response to

Defendant’s discovery motions. (Doc. 33.) Therein, the Government promised to “provide all

materials of an exculpatory or arguably favorable nature, together with all information pertaining




                                                 2
to its witnesses of an arguably impeaching nature, as soon as practicable after they are received

by the United States Attorney’s Office” and that it “recognizes its continuing duty to provide

such materials as they become available.” (Id. at pp. 5, 8.) The Government stated that it would

“provide [D]efendant with any information of an impeaching or exculpatory nature not later than

10 days prior to the trial of this case.” (Id. at p. 6.) However, the Government also stated that it

would “provide exculpatory, arguably favorable, or impeaching information on an immediate

and continuing basis.” (Id. at p. 8.)

       United States Magistrate Judge Christopher Ray held a Motions hearing on

February 21, 2019. Based on the parties’ announcement at that hearing, Judge Ray dismissed

several discovery motions as moot, including Defendant’s Motions for Disclosure of Exculpatory

Material and Release of Brady Materials, (docs. 22, 23). (Doc. 41.)

       On April 9, 2019, the Court set this matter down for a pretrial conference and for trial.

(Doc. 54.) The trial is set to commence on June 18, 2019. (Id.) On the day before the pretrial

conference, June 10, 2019, the Government filed an Ex Parte Giglio Disclosure. (Doc. 70.) In

that disclosure, the Government notified the Court that on April 25, 2019, approximately two

months prior, the Chief Assistant District Attorney for the Eastern Judicial Circuit had placed

one of the police officers involved in the arrest of the Defendant on a “Giglio list.” 2 (Id. at p. 1)

When the officer was placed on the list, the Government apparently only knew that the officer

was under an internal affairs investigation by the Savannah Police Department concerning issues

of truthfulness. (Id.) The Government disclosed this limited information to Defendant’s counsel

on April 25, 2019, and also told Defendant’s counsel that the Government would not call the

officer as a witness during the trial of this case. (Id.) In its June 10, 2019 disclosure to the


2
   The Government disclosed the identity of the officer, and the Court and Defendant are aware of the
officer’s name. However, the Court will not use the officer’s name in this Order.


                                                  3
Court, the Government relayed that, by speaking with state prosecutors, it had learned that the

investigation pertained to allegations that occurred when the officer was off duty and not acting

in his official capacity. 3 (Id. at pp. 1–2.) The United States Attorney’s Office requested the files

pertaining to the investigation, but the District Attorney’s office declined to provide them. 4 (Id.

at p. 1.) However, the Government also relayed that it had considered the facts concerning the

investigation and “determined that there is no evidence that [the officer] was untruthful or

dishonest during this investigation and no evidence to suggest any bias against Defendant Hosea

Scott.” (Id. at p. 2.) The Government also reiterated that it did not intend to call the officer as a

witness. (Id.)

          At the pretrial conference on June 11, 2019, counsel addressed the Court regarding these

issues. Defendant’s counsel explained that while the Government did not intend to call the

officer, the officer was on the Defendant’s witness list. Defense counsel also argued that given

the officer’s role in the arrest of Defendant, he needed additional information pertaining to the

officer’s internal affairs investigation to adequately defend the charges against his client. The

Court proposed an in camera review whereby the Court could determine if the investigation

materials contained any exculpatory or impeachment information that should be disclosed to the

defense.

          Following the pretrial conference, the Government provided its supplemental ex parte

disclosure to the Court, (doc. 74). In that disclosure, the Government explained that the United

States Attorney’s Office had recently received a sealed envelope from the District Attorney’s

Office that contained various police reports and interviews concerning the internal affairs


3
 The Government relayed the nature of the allegations against the officer to the Court in its original ex
parte disclosure.
4
    It is not clear when the Government requested those files.


                                                       4
investigation. (Id. at p. 2.) The Government provided those reports and interviews to the Court,

and the Court has filed all of them under seal on the docket of this case. The Government

reiterated its position that it would not call the officer under investigation to testify in this case

and argued that the files and nature of the investigation into the officer need not be provided to

the defense. (Id. at pp. 3–5.) However, the Government requested a protective order in the event

that the Court found that any items should be disclosed. (Id. at pp. 5–7.) The Court conducted a

painstaking review of these files containing hours of interviews and several investigative

summaries.

                                          DISCUSSION

       For decades it has been well-established that “the suppression by the prosecution of

evidence favorable to an accused upon request violates due process where the evidence is

material either to guilt or to punishment, irrespective of the good faith or bad faith of the

prosecution.” Brady, 373 U.S. at 87. “This duty covers not only exculpatory material, but also

information that could be used to impeach a key government witness.” United States v. Coppa,

267 F.3d 132, 135 (2d Cir. 2001) (citing Giglio, 405 U.S. at 154). Put simply, “[a] Brady

violation occurs when the government fails to disclose evidence materially favorable to the

accused.” Youngblood v. West Virginia, 547 U.S. 867, 869 (2006). Importantly, Brady and

Giglio obligations apply to evidence possessed by the entire prosecution team, which includes

both the investigators and the prosecutors. See Kyles v. Whitley, 514 U.S. 419, 437 (1995)

(rejecting state’s argument that evidence known only to police but not prosecutor should escape

Brady’s disclosure requirements); United States v. Meros, 866 F.2d 1304, 1309 (11th Cir. 1989)

(“Brady and its progeny apply to evidence possessed by a district’s ‘prosecution team,’ which

includes both investigative and prosecutorial personnel.”).




                                                  5
        Prior to turning its attention to the substance of the at-issue Motions, the Court must first

express its displeasure in the parties’ ill-timed presentation of these matters. The internal affairs

investigation into this officer dates back to April of 2018, and the United States Attorney’s

Office and Defendant’s counsel have known of the investigation since April of 2019. 5 However,

both the United States Attorney’s Office and Defendant’s counsel waited until the day before the

pretrial conference several months later to bring this issue to the Court. This has forced the

Court to conduct an extensive review of a significant amount of materials in the midst of

preparing for trial.

        The Court is also deeply concerned that the substance of the internal affairs investigation

was a mystery to the United States Attorney’s Office until the eve of trial.                   Particularly

concerning is the fact that the United States Attorney’s Office requested the internal affairs files

and the District Attorney’s Office declined to provide them. (Doc. 70, p. 2.) The obligation to

turn over exculpatory and impeachment information extends to the entire prosecution team, not

just the prosecuting attorneys. In this case, like many, local law enforcement is a significant part

of that prosecution team.       Indeed, the officer under investigation himself is a part of the

investigation and, thus, a part of the prosecution team. He and the Savannah Police Department

have known since April of 2018 that he was the subject of an internal affairs investigation.

However, the United States Attorney’s Office apparently did not learn of that investigation until

approximately one year later. Even then, this information came from the District Attorney’s

Office rather than the Savannah Police Department. The United States Attorney’s Office did not

obtain any files regarding the substance of the investigation until months later. Even now, the

5
   Apparently, this issue appeared on the United States Attorney’s Office’s radar when the District
Attorney’s Office placed the officer on its Giglio list in April of 2019. As discussed below, it is unclear
to the Court why the District Attorney’s office waited until a year after the Internal Affairs Investigation
began to place the officer on this list. From the Court’s review of materials, there do not appear to be any
developments in the investigation that warrant this delayed placement.


                                                     6
District Attorney’s Office appears to be the office determining what files the United States

Attorney’s Office receives and when it receives them. For the prosecution team to fulfill its

constitutional obligations under Brady and Giglio, the prosecuting attorneys must be able to

review all materials within the possession of the entire prosecution team to determine whether

those materials contain exculpatory or impeachment information. That requires all members of

the prosecution team, including the investigators, to provide information that they possess to the

United States Attorney’s Office.

        To be clear, the Court does not know enough about the interactions between the United

States Attorney’s Office and the various agencies involved in this case to place blame for the

tardiness of the exchange of information. However, it is simply not good enough for the

Government’s lawyers to state that they could not turn over information because it was in local

law enforcement’s possession. The Court understands that given the nature of an internal affairs

investigation, few—if any—individuals at the local police department will have full knowledge

of the contents of investigative files. 6 However, there appears to be a disconcerting disconnect

among the prosecutorial team in this case. If the United States and local law enforcement choose

to coordinate and indict cases in this Court, they must also work together to lawfully prosecute

those cases.

        The Court is also concerned by the fact that the investigation into this officer is

“ongoing,” (doc. 72, p. 2), and the officer was only placed on the District Attorney’s “Giglio list”

on April 18, 2019, (doc 70, p. 1). The most recent files provided by the Government and

reviewed by the Court date to May of 2018. Those files do not explain why the investigation is

still open or why the officer was not placed on the “Giglio list” until April of 2019. When

6
   However, again, the officer is a member of the prosecution team and, at the very least, he was aware of
this investigation in April of 2018 and the United States Attorney’s Office did not learn of it until a year
later.


                                                     7
coupled with the apparent reluctance to provide the United States Attorney’s Office with

information relating to this internal affairs investigation, these relatively recent developments

create uncertainty as to whether the Court has the full picture. Accordingly, the Court ORDERS

the United States Attorney’s Office to make efforts, including contacting the entire prosecution

team, to make certain that all information pertaining to this internal affairs investigation, as well

as all other potentially exculpatory or impeachment information, has been provided to the United

States Attorney’s Office.

       The Court will now address the substantive issues raised in the Government’s Motions.

The Government contends that, even if the internal affairs investigation contains information that

could be used to impeach the police officer in question, it has no obligation to turn over that

information because it does not intend to call the officer as a witness. (Doc. 74, p. 5.) After

conducting its own research, the Court has found support for this position; some courts have held

that the government’s obligation to disclose purely impeachment evidence only applies to

government witnesses. See United States v. Bodkins, 274 F. App’x 294, 300–01 (4th Cir. 2008)

(“[Defendant] argues that it is inconsequential whether [a witness about whom the government

did not disclose agreement with the government] was a government witness or a witness

testifying on his own behalf. Nevertheless, he has not set forth and we have not found any

controlling authority to sustain his contention.”); United States v. Souffront, 338 F.3d 809, 824

(7th Cir. 2003) (“Impeaching the testimony of [the defendant’s] own witness is not favorable to

the defense and does not raise the probability of a different verdict.”) (citations omitted); United

States v. Pearson, No. 1:15-CR-193, 2016 WL 7647523, at *4 (E.D. Va. Aug. 11, 2016), aff’d,

676 F. App’x 202 (4th Cir. 2017) (“Defendant’s Giglio claim fails at the outset, however,

because ‘Giglio appl[ies] only to impeachment information relating to a government witness.’”




                                                 8
(quoting United States v. Green, 178 F.3d 1099, 1109 (10th Cir. 1999)); United States v.

Rodella, No. CR 14-2783 JB, 2015 WL 711931, at *41 (D.N.M. Feb. 2, 2015) (“Evidence

impeaching a defense witness is not discoverable under Giglio.”); Johnson v. United States, 683

A.2d 1087, 1105 (D.D.C. 1996) (“[The witness] was a defense witness, and therefore the

prosecution did not have to disclose the fact that an offer concerning unrelated charges had been

made to him when he was called as part of the defense case.”).

       However, other courts have found that the government may be obligated to disclose

impeachment information even when it does not intend to call the witness as a defendant. See,

e.g., United States v. Jackson, 345 F.3d 59 (2d Cir. 2003) (“It is thus clear that Brady and its

progeny may require disclosure of evidentiary and/or impeachment materials whether those

materials concern a testifying witness or a hearsay declarant. A contrary conclusion would

permit the government to avoid disclosure of exculpatory or impeachment material simply by not

calling the relevant witness to testify.”); United States v. Morrow, No. CRIM.A. 04-355CKK,

2005 WL 3163806, at *8 (D.D.C. Apr. 13, 2005) (“The Circuits appear to be slightly split on this

issue, and there appears to be a possible distinction between Brady and Giglio developing

between the Circuits. . . . The Court finds the Second Circuit’s approach in Jackson to be the

more persuasive approach, affording defendants the opportunity for a full and fair trial based on

complete access to all relevant exculpatory and impeachment materials and closing a potential

hole in Brady jurisprudence. The Court agrees that without such a requirement, the Government

could avoid disclosure of potentially exculpatory or impeachment material simply by not calling

the relevant witness to testify. Such a holding approaches Brady and Giglio with the abundance

of caution that each case requires, erring—if at all—on the side of greater protections for

defendants in the quest to maintain a fair and accurate trial while lessening the chance of a




                                               9
violation.”) (citations omitted). In this case, the Government has not cited, and the Court is not

aware of, any decision from the Eleventh Circuit addressing this question. 7 The Court need

not—and will not—address this apparent split in authority. As laid out below, the Court has

reviewed all of the internal investigation files provided by the Government and has not found

any information favorable to Defendant in those files. Consequently, the Court will not wade

into the question of whether the fact that the officer will not be a government witness obviates

any need for the Government to provide impeachment information as to that officer.

        As for the Court’s review of the investigative files provided by the Government, the

Court first notes that those files do not reveal any directly exculpatory information.              The

allegations against the officer have nothing to do with Defendant or the investigation of this case.

Indeed, the allegations pertain to actions taken outside of the officer’s employment and do not

shed light on the performance of his duties as a police officer. Thus, the files do not contain

classic Brady information, such as allegations that the officer planted evidence or falsified

reports in this or other cases.

        However, that does not end the inquiry.          As other courts have found, an officer’s

untruthfulness during an internal affairs investigation can be used to impeach the officer even

when the investigation itself does not pertain to the officer’s performance of his official duties.

For example, in United States v. Nhung Nguyen, No. 1:04-CR-232 (BBM), 2007 WL 9735541

(N.D. Ga. Feb. 7, 2007), an officer who testified at the defendant’s trial was under investigation

for allegations of sexual misconduct. The prosecution failed to disclose to defense counsel that,

7
  Indeed, the Government does not cite any of the above-referenced cases or any other authority on this
question. It simply argues that Defendant cannot call the officer for the sole purpose of impeaching him.
(Doc. 74, p. 5.) However, given the officer’s position in the apprehension and arrest of Defendant, it is
foreseeable that the defense could call the officer for matters other than merely impeaching him.
Furthermore, given the officer’s unique position, even though the Government may not call him as a
witness, he could potentially offer significant inculpatory information against Defendant either when
called by the defense or perhaps as an out of court declarant.


                                                   10
during the course of that investigation, the officer was found to have lied to internal affairs

investigators. Id. at *6–7. Judge Beverly B. Martin, then of the Northern District of Georgia,

found that the prosecution team violated Brady and granted a defendant’s motion for a new trial

based on that violation. Id. Judge Martin reasoned that the prosecution’s failure to equip the

defendant with the information meant that the defendant was unable to impeach the officer with

the evidence of the officer’s lies to internal affairs investigators. Id. at *7–8; see also, United

States v. Davis, 183 F.3d 231, 256–57 (3d Cir. 1999) (inquiry into internal affairs determination

that police officer lied during an official interview proper grounds for Rule 608(b)

impeachment). 8 In this case, the Court reviewed all of the materials that the Government

provided, including numerous interviews, to determine if those files contain evidence of

untruthfulness similar to that of the officer in Nhung Nguyen. 9 That review did not uncover any

evidence of untruthfulness or other information that defense counsel could use to properly

impeach the officer in question. The files do not contain any finding or admission that the

officer was untruthful during the investigation (or otherwise), or that the officer has been

disciplined or “resigned under a cloud” like the officer in Nhung Nguyen. Put simply, the Court




8
   Also instructive is Judge Martin’s determination that the prosecution in that case “suppressed” the
Brady evidence even though it did not have the internal affairs investigator’s files until after the trial,
meaning the prosecuting attorneys did not know that the officer had lied until after trial. 2007 WL
9735541, at * 6. Prior to trial, however, the United States Attorney’s Office knew the Defendant had
“resigned under a cloud.” Id. Despite this knowledge, the prosecuting attorneys did not question the
officer extensively about the internal affairs investigation, request information from the internal affairs
investigation by way of a trial subpoena, or follow up on an open records request when it was clear that
the internal affairs investigators would not respond. Id. Consequently, Judge Martin rejected the
government’s argument that it did not suppress the Brady evidence. Id. Thankfully, in the case at hand,
the prosecuting attorneys have exercised more diligence and have brought this matter to the Court’s
attention. However, Judge Martin’s decision provides further direction on additional steps the
prosecution team must take to fulfill its Brady obligations.
9
    As noted earlier in this Order, the materials in the investigative file included over six hours of
interviews, four reports, and over 130 photos.


                                                    11
does not see how the information in the files could be materially favorable to Defendant in this

case.

                                       CONCLUSION

        For the reasons set forth above, the Court finds that the information the Government

provided to the Court for an in camera review does not contain information that would be

materially exculpatory to Defendant. Specifically, the Court finds that the files do not contain

any information that could be used to impeach the police officer in question. Accordingly, the

Court GRANTS the Government’s Motion to Withhold Disclosure, (doc. 74).

        SO ORDERED, this 17th day of June, 2019.




                                     R. STAN BAKER
                                     UNITED STATES MAGISTRATE JUDGE
                                     SOUTHERN DISTRICT OF GEORGIA




                                              12
